                      4:20-cv-04174-SLD # 10   Page 1 of 3
                                                                                     E-FILED
                                                    Tuesday, 17 November, 2020 10:59:15 AM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Michael J. Mancell,                        )
                                           )
                         Plaintiff,        )
                                           )
v.                                         )         20-4174
                                           )
Eric Kunkel, et al.                        )
                                           )
                         Defendants.       )
                                           )
                                           )

                         Merit Review Order #2

     The Court dismissed Plaintiff’s original complaint pursuant to
28 U.S.C. § 1915 for failure to state a claim upon which relief can
be granted. (Doc. 7). The Court permitted Plaintiff an opportunity to
amend his complaint to provide any additional information he
wished the Court to consider. The matter is before the Court for
ruling on Plaintiff’s Motion for Leave to File an Amended Complaint.
(Doc. 8).

      In reviewing the amended complaint, the Court accepts the
factual allegations as true, liberally construing them in the plaintiff
s favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).
However, conclusory statements and labels are insufficient. Enough
facts must be provided to state a claim for relief that is plausible on
its face. Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

      Plaintiff alleges in his amended complaint that Defendant
Durant attempted to question his regarding a crime that she
believed he had committed without permitting Plaintiff to speak with
his lawyer. Plaintiff alleges that Defendant Durant informed him of
the allegations after Plaintiff requested to speak with his lawyer and
                   4:20-cv-04174-SLD # 10   Page 2 of 3




threatened to send Plaintiff to more restrictive confinement if he did
not comply. Plaintiff was permitted to return to his housing pod
after this incident.

      Plaintiff alleges that TDF officials later placed him in
segregative confinement pending an investigation. Plaintiff alleges he
did not have access to his property during this time, that he was
later provided a hearing re: the confinement, and that he was later
provided his religious material. Plaintiff alleges that the confinement
exacerbated his mental illness, that he fears he may be accused of
criminal acts in the future, and that “a source who shall remain
anonymous and should be held in high regards” told him that “they
are coming back” for him. Plaintiff does not allege that he requested,
or was denied access to, mental health services.

      For the reasons stated in the Court’s previous merit review
order, the Court finds that Plaintiff fails to state a constitutional
claim. Plaintiff does not allege that he made coerced statements that
were later used against him in a criminal proceeding, he does not
allege facts sufficient to permit a plausible inference that he suffered
an “atypical and significant” deprivation that would implicate due
process concerns, and TDF officials were permitted to place him in
temporary segregative confinement pending investigation of criminal
activity. Chavez v. Martinez, 538 U.S. 760, 767 (2003); Sandin v.
Conner, 515 U.S. 472, 485-86 (1995); Holly v. Woolfolk, 415 F.3d
678, 680-81 (7th Cir. 2005).

     It is therefore ordered:

     1.    Plaintiff’s Motion for Leave to File an Amended
           Complaint [8] is granted. Clerk is directed to docket the
           amended complaint attached to Plaintiff’s motion.

     2.    Plaintiff’s Petition to Proceed in forma pauperis [5] is
           denied.

     3.    Plaintiff’s motion [9] is denied as duplicative. The motion
           appears to be a copy of Plaintiff’s proposed amended
           complaint.
             4:20-cv-04174-SLD # 10   Page 3 of 3




4.   Plaintiff's complaint is dismissed for failure to state a
     claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
     1915A. Any amendment to the Complaint would be
     futile. This case is therefore terminated. All pending
     motions are denied as moot. The clerk is directed to
     enter a judgment pursuant to Fed. R. Civ. P. 58.

5.   If Plaintiff wishes to appeal this dismissal, he must file a
     notice of appeal with this Court within 30 days of the
     entry of judgment. Fed. R. App. P. 4(a). A motion for
     leave to appeal in forma pauperis should set forth the
     issues Plaintiff plans to present on appeal. See Fed. R.
     App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
     will be liable for the $505.00 appellate filing fee
     irrespective of the outcome of the appeal.



          Entered this 17th day of November, 2020.


                    s/ Harold A. Baker
         ___________________________________________
                     HAROLD A. BAKER
             UNITED STATES DISTRICT JUDGE
